Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION  
1. Claims 1-20 are presented for the examination.
  
                                                  Double Patenting 
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 7. Claims 1-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of US 10671460 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements which are “communicate directly with the device over the bus using the message passing interface; and provide data access to the 
Claim Rejections - 35 USC § 112
3.	Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
4.	Claims 1, 17, 19, recite the feature of “using the message passing interface in response to a current workload of the memory system and a speed of the peripheral device” which was not described in the specification. 
 
                                               Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 5. Claims 1, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre (US 20160034392 A1) in view of GILLESPIE (US 20040139267 A1) and further in view of Krause (US 6047323 A).

As to claim 1, Lesartre teaches a bus(suitable system interconnect such as a bus, Ethernet, infiniband, or PCIe, among others, para[0019], ln 7-10) ; and a peripheral device connected to the bus(The external memory device 122 can include random access memory (e.g., SRAM, DRAM, eDRAM, EDO RAM, DDR RAM, RRAM.RTM., PRAM, among others), read only memory (e.g., Mask ROM, EPROM, EEPROM, among others), non-volatile memory, or any other suitable memory systems , para[0014], ln 9-20/ external data translation module can be transmitted to the local memory device through the data translation module 120. For example, the data translation module 120 may connect to any suitable system interconnect such as a bus[bus], Ethernet, infiniband, or PCIe, among others, para[0019], ln 3-10) ; a storage device connected to the bus( Rather, the computing system 100 can include fewer or additional components not illustrated in FIG. 1 (e.g., additional memory devices, video cards, additional network interfaces, etc.). Furthermore, any of the functionalities of the data translation module120 may be partially, or entirely, implemented in any suitable hardware component such as the processor 102, para[0016], ln 3-20/ data translation module 120 may connect to any suitable system interconnect such as a bus Ethernet, infiniband, or PCIe, among others, para[0019], ln 7- 15 ) ; the storage device including a data orchestrator configured to: implement a message passing interface with the peripheral device( the data translation module 120 may be integrated into the memory controller 118. In some embodiments, the data translation module 120 can detect a request for data from an external memory device 122 in a second computing device 124 through a second memory controller 125 and a system connect 126 (e.g., Ethernet, PCI.RTM., PCI Express.RTM., HyperTransport.RTM., Serial ATA, message passing interface, among others), para[0014], ln 1-10),  instruct a controller of the storage device to communicate directly with the peripheral device over the bus using the message passing interface; and provide data access to the peripheral device through communications made using the message passing interface over the bus( In some embodiments, the data translation module 120 can use the local memory address from the configuration table to retrieve data requested from an external memory device. At block 210, the data translation module 120 can send the retrieved data to an external data translation module in a second computing system. In some embodiments, the data translation module 120 can transmit the retrieved data to the external memory device using any suitable communication protocol such as TCP/IP, or a message passing interface among others. The process flow diagram of FIG. 2 can include any number of additional steps within the method 200, depending on the specific application, para[0021]) . 
Lesartre does not teach a bus communicatively coupled to a host system; a peripheral device connected to the bus; and a storage device connected to the bus,  a message passing interface with the peripheral device, the message passing interface bypassing the host system, using the message passing interface in response to a current workload of the memory system and a fast execution of the peripheral device. However, GILLESPIE teaches a bus communicatively coupled to a host system; a peripheral device connected to the bus; and a storage device connected to the bus,  a message passing interface with the peripheral device, the message passing interface bypassing the host system, using the message passing interface in response to a current workload of the memory system and a fast execution of the peripheral device ( the I/O subsystem 110[storage device] shown in FIG. 1. In this embodiment, the data processing device may be a so-called I/O processor single integrated circuit having interfaces to a primary PCI bus 114[bus] , para[0021], ln 1-7/ Agents[peripheral device/ host] such as host processor 164[host system] and peripheral devices[peripheral device] such as first PCI agent 172 and second PCI agent 176 reside on the system busses[Bus] and communicate transparently with each other through the bridge, para[0003], ln 11-24/ Fig.1/ the I.sub.2O specification supports message passing [message passing interface] between agents[peripheral device] and the I/O subsystem[storage device]. These I/O messages typically specify operations to be performed by the subsystem processor 152 and MCU 156. Such messages are described in the I.sub.2O specification and are of a higher level format than conventional read and write transactions, and may include multiple PCI and/or local bus read and write transactions. For example, an I/O message may contain a sequence of transactions that request the I/O subsystem to read data from local memory and write the data to an agent on the primary PCI bus 114. Another example is an I/O message that provides an agent with the address information required for performing a transaction with another agent on the primary PCI bus 114. Such a message is typically used by a peripheral device to communicate with another device while bypassing the host processor 164, para[0005]), using the message passing interface in response to a current workload of the memory system and a fast execution of the peripheral device( such a mechanism should allow agent software that employs the I.sub.2O protocol to be portable, i.e., applicable without significant modifications[fast execution], as to requests originating from both the primary and secondary busses. In addition, agents on both busses should be able to access the same amount[workload ]of local memory in preferably the same address space when interfacing through the ATUs, so that the agents may be moved from one bus to another without the need for reconfiguring[fast execution] the software in each agent. In other words, the mechanism should not require knowledge by the agents of which bus they are located on before they are able to properly implement the I.sub.2O protocol, para[0011]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Lesartre with  GILLESPIE to incorporate the feature of a bus communicatively coupled to a host system; a peripheral device connected to the bus; and a storage device connected to the bus,  a message passing interface with the peripheral device, the message passing interface bypassing the host system because this permits agents on the secondary bus to perform the I.Sub.20 protocol without interrupting the host processor which normally resides on the primary PCI bus.
Lesartre and GILLESPIE do not explicitly teach using the message passing interface in response to a current workload of the memory system and a speed of the peripheral device. However, Krause teaches using the message passing interface in response to a current workload of the memory system and a speed of the peripheral device(A node is a computer which is composed of one or more computational processors (potentially a SMP--Symmetrical Multi-Processor), local memory[[storage device], an Input/output subsystem, and optional peripheral devices[peripheral device]. Hence, a cluster is a set of two or more nodes that cooperate at some level to solve a problem. The nodes within a cluster may be interconnected using a variety of software and hardware solutions depending upon the price-performance requirements [workload of memory and Speed of peripheral device]. Depending upon how a cluster is implemented--shared memory or message passing[message passing interface] --a cluster can provide the following capabilities: high availability since no single point of failure mandates halting a distributed application, application load-leveling to increase or more efficiently utilize cluster-wide resources, hardware sharing, increased aggregate computational and I/O bandwidth[speed], increased access to resources[workload] such as mass storage, networking, etc, col 1, ln 21-39). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Lesartre  and GILLESPIE with Krause  to incorporate the feature of using the message passing interface in response to a current workload of the memory system and a speed of the peripheral device because this provides  high-availability, increased computational and I/O performance, single-point of administration, etc. in the multicomputer environment (commonly known as a cluster) by enabling STREAMS to work in such an environment.  
As to claims 17, 19, they are rejected for the same reason as to claim 1 above. 


9. Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre(US 20160034392 A1)  in view of GILLESPIE(  US 20040139267 A1)  in view of Krause(US 6047323 A) and further in view of Hickerson(US 5950014 A). 

As to claim 2,  Lesartre, GLLESPIE, Krause do not teach data orchestrator communicates with the peripheral device without involving a host system connected to the bus. However, Hickerson teaches data orchestrator communicates with the peripheral device without involving a host system connected to the bus(A message passing protocol can be thought of as intermediary separating the host and the I/O device which facilitates the exchange of data and control information. A specific implementation of such a message passing protocol includes one inbound and one outbound queue. In such an implementation, the I/O peripheral would provide one inbound and one outbound queue. The inbound logical queue receives all messages targeted for the I/O peripheral, whereas the outbound queue receives all messages processed by the I/O peripheral, col 1, and ln 27-40). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Lesartre, GLLESPIE, Krause with Hickerson to incorporate the feature of data orchestrator communicates with the peripheral device without involving a host system connected to the bus because this provides such a method for dynamically reconfiguring such a message passing interface from the Push model to the Pull model, without requiring the I/O processor, initially initialized in the Push model. 
As to claim 3, Hickerson teaches the host system comprises a central processing unit (CPU)( Other host processor architectures and other situations favor the Pull model, such as when a large number of vectored interrupts are generated, or when sustained data transfers occur between the host and the I/O peripheral, col 2, ln 15-25) . 

10. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lesartre(US 20160034392 A1)  in view of GILLESPIE(  US 20040139267 A1) in view of Krause(US 6047323 A) and further in view of Gygi(US 20130262398 A1). 

As to claim 4,  Lesartre, GLLESPIE, Krause do not teach the bus comprises a peripheral component interconnect express (PCIe) bus. However, Gygi teaches the bus comprises a peripheral component interconnect express (PCIe) bus(Modern computer systems provide an industry standard bus specification to connect peripheral devices that add functionality to the system that is not built in. One example would be a Peripheral Component Interconnect Express (PCIe) interface SAS adapter, para[0002], ln 1-5). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Lesartre, GLLESPIE, Krause with Gygi to incorporate the feature of the bus comprises a peripheral component interconnect express (PCIe) bus because this allows SAS protocol drives to be attached to any system that has a PCIe interface for the adapter to be plugged into. 

11. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lesartre(US 20160034392 A1) in view of GILLESPIE(  US 20040139267 A1)  in view of Krause(US 6047323 A)  and further in view of Zhu(US 20110216780 A1). 

As to claim 5,  Lesartre, GLLESPIE, Krause do not teach wherein the peripheral device comprises a graphics processing unit (GPU). However, Zhu teaches wherein the peripheral device comprises a graphics processing unit (GPU) ( the secondary GPU is coupled as a discrete GPU peripheral device 115 by a bus such as a Peripheral Component Interconnect Express (PCIe) bus, para[0014], ln 26-32). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Lesartre, GLLESPIE, Krause with Zhu to incorporate the feature of wherein the peripheral device comprises a graphics processing unit (GPU) because this utilizes the discrete and integral computing devices to improve overall performance.

12. Claims 6, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre(US 20160034392 A1)  in view of GILLESPIE( US 20040139267 A1) in view of Krause(US 6047323 A) and further in view of Khan(US 10795742 B1). 

As to claim 6,  Lesartre, GLLESPIE, Krause do not teach the peripheral device comprises a controller of a second storage device coupled to the bus. However, Khan teaches the peripheral device comprises a controller of a second storage device coupled to the bus( the peripheral device 310 is powered on. For example, a hard macro can include hardwired circuits that perform a specific function. As specific examples, the hard macros can include a configuration access port (CAP) 311 for configuring the peripheral device 310, a serializer-deserializer transceiver (SERDES) 312 for communicating serial data, a memory or dynamic random access memory (DRAM) controller 313 for signaling and controlling off-chip memory (such as a double data rate (DDR) DRAM 381), and a storage controller 314 for signaling and controlling a storage device 382, col 8, ln 35-45). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Lesartre, GLLESPIE, Krause with Khan to incorporate the peripheral device comprises a controller of a second storage device coupled to the bus because this configures the networked computing resources to provide a service or to access a service by another client . 
As to claim 7, Khan teaches the peripheral device comprise a controller of a second storage device coupled to the bus through a computer network( the network device 1026 is a peripheral device, such as a PCI-based device. In these implementations, the network device 1026 includes a PCI interface for communicating with a host device. The term "PCI" or "PCIbased" may be used to describe any protocol in the PCI family of bus protocols, including the original PCI standard, PCI-X, Accelerated Graphics Port (AGP), and PCI-Express (PCIe) or any other improvement or derived protocols that are based on the PCI protocols discussed herein. The PCI-based protocols are standard bus protocols for connecting devices, col 35, and ln 3-15). 
As to claim 9, Khan teaches the peripheral device comprises a second data orchestrator(the peripheral device 310 is powered on. For example, a hard macro can include hardwired circuits that perform a specific function. As specific examples, the hard macros can include a configuration access port (CAP) 311 for configuring the peripheral device 310, a serializer-deserializer transceiver (SERDES) 312 for communicating serial data, a memory or dynamic random access memory (DRAM) controller 313 for signaling and controlling off-chip memory (such as a double data rate (DDR) DRAM 381), and a storage controller 314 for signaling and controlling a storage device 382, col 8, ln 35-45). 
As to claim 10, Khan teaches the peripheral device comprises a dynamic random access memory( the peripheral device 310 is powered on. For example, a hard macro can include hardwired circuits that perform a specific function. As specific examples, the hard macros can include a configuration access port (CAP) 311 for configuring the peripheral device 310, a serializer-deserializer transceiver (SERDES) 312 for communicating serial data, a memory or dynamic random access memory (DRAM) controller 313 for signaling and controlling off-chip memory (such as a double data rate (DDR) DRAM 381), and a storage controller 314 for signaling and controlling a storage device 382, col 8, ln 35-4513. 

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lesartre(US 20160034392 A1)  in view of GILLESPIE( US 20040139267 A1 ) in view of Krause(US 6047323 A) in view of Khan(US 10795742 B1) and further in view of Campbell(US 20070113105 A1). 

As to claim 8,  Lesartre, GLLESPIE, Krause and Khan do not teach the bus is connected to the computer network via an InfiniBand (IB) interface. However, Campbell teaches the bus is connected to the computer network via an InfiniBand (IB) interface( The peripheral device 109 may be adapted for transmitting data through the transmission medium 108 according to a protocol such as, for example, Ethernet (e.g. 10Base-T, 100Base-TX, 1000Base-T, 100Base-T4 or Gigabit Ethernet GbE), digital subscriber line (DSL) protocols, wireless communication protocols, Infiniband, para[0029], ln 1-5).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Lesartre, GLLESPIE, Krause and Khan with Campbell to incorporate of the bus is connected to the computer network via an InfiniBand (IB) interface because this allows for broad power management decisions without knowledge of the OS or individual applications. 

14. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lesartre(US 20160034392 A1)  in view of GILLESPIE( US 20040139267 A1 ) in view of Krause(US 6047323 A) and further in view of Phan(US 20090247288 A1). 

As to claim 11,  Lesartre, GLLESPIE, Krause do not teach the data orchestrator performs predictive data movements using the message passing interface. However, Phan teaches the data orchestrator performs predictive data movements using the message passing interface( the EGM 400 can be configured in the first communication mode to interpose new or augmented messages or commands passed between the peripheral device and an external system; the EGM 400 can be configured in the first communication mode to transcode, translate, re-order, delay, re-source, or redirect messages or commands passed between the peripheral device and an external system; the EGM 400 can be configured in the first communication mode to add, modify, or delete messages or commands passed between the peripheral device and an external system. In general, the EGM 400 can be configured in the first communication mode to actively participate in the control or communication with the peripheral device, para[0028], ln 25-40). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Lesartre, GLLESPIE, Krause with Phan to incorporate of the data orchestrator performs predictive data movements using the message passing interface because this relinquishes control of the data communication between the external system and the at least one peripheral device. 

15. Claims 12 ,13 are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre(US 20160034392 A1)  in view of GILLESPIE( US 20040139267 A1)   in view of Krause(US 6047323 A) in view of Phan(US 20090247288 A1)and further in view of Bodin(US 5675762 A).

 As to claim 12,  Lesartre, GLLESPIE, Krause and Phan do not teach the predictive data movements are based on a logical volume configured in a virtual machine running on a host system. However, Bodin teaches the predictive data movements are based on a logical volume configured in a virtual machine running on a host system( providing exchange of data between peripheral device having a paging mechanism and an application operating in a virtual machine which includes a page directory for exclusive use by the paging mechanism of the peripheral device. The virtual machine is running on a data processing system and preferably contains a block of memory which is divided into various sections of memory. The page directory is provided to the paging mechanism of the peripheral device when the application requires the use of the peripheral device, col 2, ln 25-45). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Lesartre, GLLESPIE, Krause and Phan with Bodin to incorporate of feature of the predictive data movements are based on a logical volume configured in a virtual machine running on a host system because this supports applications running in virtual mode, utilizing adapters having bus master capabilities. 
As to claim 13, Bodin teaches a portion of the logical volume is in the storage device; and a portion of the logical volume is in the peripheral device(providing exchange of data between a peripheral device having a paging mechanism and an application operating in a virtual machine which includes a page directory for exclusive use by the paging mechanism of the peripheral device. The virtual machine is running on a data processing system and preferably contains a block of memory which is divided into various sections of memory. The page directory is provided to the paging mechanism of the peripheral device when the application requires the use of the peripheral device, col 2, ln 25-45) . 

16. Claims 14 , 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre(US 20160034392 A1) in view of GILLESPIE(  US 20040139267 A1)   in view of Krause(US 6047323 A) in view of Phan(US20090247288 A1) in view of Bodin(US 5675762 A) and further in view of Bangdiwala( 20170173474). 

As to claim 14,  Lesartre, GLLESPIE, Krause , Phan and Bodin do not teach the data orchestrator comprises a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) to implement an artificial neural network. However, Bangdiwala teaches the data orchestrator comprises a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) to implement an artificial neural network( the entertainment device of the first player is adapted to simulate an artificial neural network, and input the parameter values for each of the first player and the second player into the artificial neural network. This simulation may be performed by the APU 20, or dedicated hardware such as a field programmable gate array (FPGA) or application-specific integrated circuit (ASIC), para[0042]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Lesartre, GLLESPIE, Krause , Phan and Bodin with Bangdiwala to incorporate of feature of the data orchestrator comprises a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) to implement an artificial neural network because this metrics suitable to the game, such as distance covered, objects collected, quests completed. 
As to claim 16, Bangdiwala teaches the data orchestrator trains the artificial neural network( the processor of the entertainment device trains the artificial neural network on the parameter values for each of the first player and second player as inputs to the artificial neural network and users the or each target value (whether ranged or binary) as the basis for comparison with the output of the artificial neural network to generate the corrective error value(s) then used to train the artificial neural network, para[0061]).

 17. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lesartre(US 20160034392 A1)  in view of GILLESPIE(  US 20040139267 A1)    in view of Krause(US 6047323 A)in view of Phan(US 20090247288 A1) in view of Bodin(US 5675762 A) and further in view of BOUZONNET(US 20190215491 A1). 

As to claim 15, Lesartre, GLLESPIE, Krause, Phan and Bodin do not teach the data orchestrator predicts the data movements using the artificial neural network. However, BOUZONNET teaches the data orchestrator predicts the data movements using the artificial neural network( surveillance camera management module is able to receive a target prediction demand request comprising a signature, and the predicting artificial neural network can send at its output a list of camera identifications by probability, para[0048], ln 1-10).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Lesartre, GILLESPIE,  Krause, Phan and Bodin with BOUZONNET to incorporate of feature of the data orchestrator predicts the data movements using the artificial neural network because this enables the probabilities that the most probable camera identified by the predicting artificial neural network identifies the target in its field of view to be efficiently improved. 

 

19. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over in view of  Lesartre (US 20160034392 A1) in view of GILLESPIE(  US 20040139267 A1) in view of Krause (US 6047323 A)and further in view of Wyatt (US 20050091425 Al). 

As to claim 18,  Lesartre , GILLESPIE and  Krause do not teaches predicting a data movement over the bus prior to providing the data access. However,Waytt teaches predicting a data movement over the bus prior to providing the data access (The system 10 as shown in FIG. 1 manages and handles access requests from a host 19 to the system's storage memory 18. Such access requests may include reads or writes from memory. For example, the host 19 may seek to read data from the storage memory 18 or write data to the storage memory 18. Regardless of the type of access (read or write), the storage controller 11, host interface 12, data mover 13, and storage memory interface 14 are involved in transferring the data between the host 19 and storage memory 18, para[0014]/ The storage memory 18 may comprise any kind of electronic storage or memory that allows data or information to be stored or retrieved, para[0015], In 1-3/ Once the storage controller 11 determines the total number of blocks to be transferred from storage memory 18, the controller 11 informs the storage interface 14 of the number of blocks or sectors to be transferred (which may include the estimated or speculative amount). In the case of a protocol in which the host does not specify the amount of data to be transferred, the storage interface 14 may be given either a predictive number or a suitably large number. The controller 11 also instructs the data mover 13 to start the transfer. In addition, the controller 11 informs the host interface 12 of the actual number of blocks requested by the host 19. In this way, the storage interface 14 is prepared to transfer the total estimated number of blocks to the data mover 13, and the host interface 12 is prepared to transfer the actual number of blocks requested to the host 19. This process is for a read operation in which the host 19 has requested data from the storage memory 18, para [0022]/ a file cache is provided on the interface device for storing data that may bypass the host, with organization of data in the interface device file cache controlled by a file system on the host. With this arrangement, data transfers between a remote host and the storage units can be processed over the interface device fast-path without the data passing between the interface device and the local host over the I/O bus, para [0013], In 1-9). 
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Lesartre , GILLESPIE and  Krause with Waytt to incorporate the feature of predict a data movement, the data access provided based on the predicted data movement this allows transferring data between a host and storage memory via a storage system, and dynamically adjusting operation of the storage system depending on status of the data transfer. 

20. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lesartre (US 20160034392 A1) in view of GILLESPIE (US 20040139267 A1) in view of   Krause (US 6047323 A) and further in view of AGARWAL (US 20130111474 A1). 

As to claim 20, Lesartre, GILLESPIE and  Krause do not teach the peripheral device is a controller of a second storage device coupled to the bus through a computer network; and the method further comprises: predicting a data access to data in the second storage device configured as a portion of a logical volume in a virtual machine running in the host system; and caching the data from the second storage device to the storage device via remote direct memory access. However, AGARWAL teaches the peripheral device is a controller of a second storage device coupled to the bus through a computer network; and the method further comprises: predicting a data access to data in the second storage device configured as a portion of a logical volume in a virtual machine running in the host system; and caching the data from the second storage device to the storage device via remote direct memory access( such a server may include an I/O device such as a network card/controller connected by a PCI bus to a motherboard, a computer processor and memory (e.g., any combination of non-volatile memory such as hard disks, flash memory, optical disks, and the like, and volatile memory such as SRAM, DRAM, SDRAM, etc.), para[0041], ln 15-25/ FIGS. 1A, 1B, and 2. When a host virtual machine 102a-102c makes a system call to the VMFS 202 to read data, the present method does not propagate read requests serviced from the SSDs 216a-216b attached to the VMCache 210 back to the underlying LUNs 206a-206b. The VMCache 210 may be implemented on a virtual machine between a host VM and one or more LUNs. The VMCache 210 may receive a read request from a host VM 102a102c (step 302). The VMCache 210 sends the read request to caching software, such as the SSD caching software, running on the VMCache 210 (step 304). The caching software checks whether the requested data block is cached (step 306). If the requested data block is not cached, the caching software reads the requested data from LUNs 206a-206b on the storage server 200 (step 310) and the caching software writes the requested data to the SSD 216a-216b (e.g., using an optional device mapping) (step 312), para [0053], ln 10-30/ Returning to FIG. 1A, storage servers 40 communicate with and upload data to the hypervisor server 100 via the network 30. As such, storage servers 40 may be, for example, slow-access storage or fast access storage comprising one or more computers, file servers or database servers. Storage servers 40 may be implemented as network attached storage ("NAS"), storage area networks ("SAN"), direct access storage ("DAS"), multiple hard disk drives, SSDs, or any combination thereof, para [0044]). 
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of  Lesartre , GILLESPIE and  Krause with AGARWAL to incorporate the feature of the peripheral device is a controller of a second storage device coupled to the bus through a computer network; and the method further comprises: predicting a data access to data in the second storage device configured as a portion of a logical volume in a virtual machine running in the host system; and caching the data from the second storage device to the storage device via remote direct memory access because this ensures data consistency for accessing virtual storage among multiple virtual machines and among multiple hypervisor platforms.
Response to the argument: 

21.	Applicant amendment filed on 10/29/2021 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “  Lesartre fails to describe both a peripheral device and a storage device. As described above, Lesartre describes a "first computing device" which comprises a complete computing system”.
(2) “ Second, the claims (as amended) recite that communications between a peripheral and a storage device bypass a host system. Even if the Examiner's interpretation of Lesartre is proper (a point not conceded), Lesartre cannot teach or suggest this element as no such third device appears in 1 Lesartre at Abstract”. 
(3) “ Lesartre fails to describe transferring data "in response to a current workload of the memory system and a speed of the peripheral device”.
23.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1),  GILLESPIE  teaches   the I/O subsystem 110[storage device] shown in FIG. 1. In this embodiment, the data processing device may be a so-called I/O processor single integrated circuit having interfaces to a primary PCI bus 114[bus] , para[0021], ln 1-7/ Agents[peripheral device/ host] such as host processor 164[host system] and peripheral devices[peripheral device] such as first PCI agent 172 and second PCI agent 176 reside on the system busses[Bus] and communicate transparently with each other through the bridge, para[0003], ln 11-24/ Fig.1/ the I.sub.2O specification supports message passing [message passing interface] between agents[peripheral device] and the I/O subsystem[storage device]. These I/O messages typically specify operations to be performed by the subsystem processor 152 and MCU 156. Such messages are described in the I.sub.2O specification and are of a higher level format than conventional read and write transactions, and may include multiple PCI and/or local bus read and write transactions. For example, an I/O message may contain a sequence of transactions that request the I/O subsystem to read data from local memory and write the data to an agent on the primary PCI bus 114. Another example is an I/O message that provides an agent with the address information required for performing a transaction with another agent on the primary PCI bus 114. Such a message is typically used by a peripheral device to communicate with another device while bypassing the host processor 164, para[0005]).
As to the point (2), GILLESPIE teaches the I/O subsystem 110[storage device] shown in FIG. 1. In this embodiment, the data processing device may be a so-called I/O processor single integrated circuit having interfaces to a primary PCI bus 114[bus] , para[0021], ln 1-7/ Agents[peripheral device/ host] such as host processor 164[host system] and peripheral devices[peripheral device] such as first PCI agent 172 and second PCI agent 176 reside on the system busses[Bus] and communicate transparently with each other through the bridge, para[0003], ln 11-24/ Fig.1/ the I.sub.2O specification supports message passing [message passing interface] between agents[peripheral device] and the I/O subsystem[storage device]. These I/O messages typically specify operations to be performed by the subsystem processor 152 and MCU 156. Such messages are described in the I.sub.2O specification and are of a higher level format than conventional read and write transactions, and may include multiple PCI and/or local bus read and write transactions. For example, an I/O message may contain a sequence of transactions that request the I/O subsystem to read data from local memory and write the data to an agent on the primary PCI bus 114. Another example is an I/O message that provides an agent with the address information required for performing a transaction with another agent on the primary PCI bus 114. Such a message is typically used by a peripheral device to communicate with another device while bypassing the host processor 164, para[0005]).
As to the point(3), GILLESPIE teaches  such a mechanism should allow agent software that employs the I.sub.2O protocol to be portable, i.e., applicable without significant modifications[fast execution], as to requests originating from both the primary and secondary busses. In addition, agents on both busses should be able to access the same amount[workload ]of local memory in preferably the same address space when interfacing through the ATUs, so that the agents may be moved from one bus to another without the need for reconfiguring[fast execution] the software in each agent. In other words, the mechanism should not require knowledge by the agents of which bus they are located on before they are able to properly implement the I.sub.2O protocol, para[0011]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



                                               Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194